The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

DETAILED ACTION

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-14, drawn to an apparatus and a system for alleviating vulvodynia comprising an application dispenser geometrically configured for confined delivery of space-filling foam comprising ingredients to alleviate vulvodynia, said apparatus comprising: an aerosol container comprising one or more input pipes from separate corresponding internal reservoirs of reactants to a single gating valve opening with a single switch. 

Group II: Claims 15 and 16, drawn to a method for operating a self-operated vulvar cap aerosol system preconfigured to deliver medication in the form of space-filling foam
confined to the operator's vulva, the method comprising: selecting an appropriately sized aerosol dispenser application for the vulva; positioning the operator's hand to operate the aerosol system; applying an appropriate amount of said space-
inserting a new aerosol dispenser applicator.

Election of Species
A species election is required as described below.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.”  Furthermore, Rule 13.2 defines ‘special technical features’ as ‘those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.’

The special technical feature of Group I is an apparatus and/or a system for alleviating vulvodynia comprising an application dispenser geometrically configured for confined delivery of space-filling foam comprising ingredients to alleviate vulvodynia. Prior art exists which causes the apparatus and system for alleviating vulvodynia as instantly claimed to lack a special technical feature.
As taught by Eini et al (US20070069046): Eini teaches an apparatus (para [0004), apparatus and methods) for alleviating vulvodynia comprising a composition to treat conditions of the body cavity and a mucosal membrane such as vulvodynia comprising an application dispenser geometrically configured (Figures 3A-3C disclosing the applicator dispenser geometrically configured) for confined delivery of space-filling foam comprising ingredients to alleviate vulvodynia that is topically applied to a body cavity or mucosal surfaces, e.g., thoracic cavity, the abdominal cavity, the venteral cavity, the vagina, the rectum and penile cavities, the urinary tract, the nasal cavity, the mouth, the eye, the ear the peritoneum, the large and small bowel, the caecum, bladder, and stomach, the cavity between the 
Thus, the elements of the subject matter relating to claims of Group I are at least obvious over the prior art. As such, Group I does not share a special technical feature with the claims of Group II. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept and unity between Group I and Group II is broken.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Applicants are required to elect a species from the following (A-D):

A. MEDICATION: a tricyclic antidepressant elected from the group:
or, (iv) doxepin;

B. DELIVERY MEWDIUM (one or more substances):
(i) hydrogel foam; (ii) depofoam; (iii) similar gel or foam compound, such as carbopol; or, (iv) lotion cream;

C. SOFT PLASTIC: 
(i) polyvinyl chloride plastic; (ii) polyethylene plastic; (iii) polystyrene plastic; (iv) nylon plastic; (v) polyethylene terephthalate plastic; (vi) polyimide plastic; (vii) polycarbonate plastic; (viii) acrylonitrile butadiene plastic; (ix) polyetheretherketone plastic; (x) acrylic plastic; (xi) polylactic acid; or, (xii) polypropylene plastic;

D. Aerosol application dispenser configured to extrude a layer of foam:
(a) on human skin; (b) on human hair; (c) into a human vaginal cavity; or (d) into a human anal cavity;

Furthermore, Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.

The species are independent or distinct because of the widely differing chemical and physical properties constituting 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: i) each species recites mutually exclusive characteristics, in this	instance, structurally different compounds and compositions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626